Citation Nr: 0529063	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA benefits.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active service from December 1941 to 
December 1945.  He was a prisoner of war (POW) of the 
Japanese Government from April to June 1942.  He died in 
March 2001.  The appellant is claiming eligibility for VA 
benefits as his lawful surviving spouse.  She appealed to 
the Board of Veterans' Appeals (Board) from an October 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied her claim 
for service connection for the cause of his death.

In its November 2003 remand, the Board noted that in 
connection with the above claim, there was a question as to 
the appellant's status as a surviving spouse for the purpose 
of satisfying the basic eligibility criteria for Dependency 
and Indemnity Compensation (DIC) benefits.  The Board thus 
characterized this issue as basic eligibility for entitlement 
to service connection for the cause of the veteran's death.  
The Board then remanded the case to the RO (via the Appeals 
Management Center (AMC) in Washington, DC) for additional 
evidentiary development and consideration of this claim, and 
for the issuance of a Statement of the Case (SOC) with 
respect to the separate matter of eligibility for entitlement 
to service-connected burial benefits.  

In an April 2005 decision, on remand, the RO granted service 
connection for the cause of the veteran's death.  However, 
the RO also issued a Supplemental SOC (SSOC) later that 
month, denying basic eligibility for DIC benefits.  

In May 2005, the RO also granted burial benefits.  So that 
claim has been resolved and does not warrant any further 
consideration by the Board.  



With regard to the matter remaining on appeal, the Board 
notes that the appellant has indicated through correspondence 
with the RO that she is requesting entitlement to nonservice-
connected death pension benefits, in addition to DIC 
benefits.  As entitlement to each of the benefits sought 
involves a preliminary determination of eligibility in this 
case, the Board has recharacterized the issue on appeal as 
the propriety of recognition of her as a surviving spouse for 
the purpose of VA benefits.  Given the substantial similarity 
in the eligibility requirements for DIC and nonservice-
connected death pension benefits, and also that she has been 
provided notice of the criteria for establishing entitlement 
to each benefit sought, she is not prejudiced by the Board's 
deciding the expanded issue on appeal in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.	The appellant and the veteran married in a legal ceremony 
in the Republic of the Philippines on July 14, 2000, and the 
appellant resided with the veteran continuously at the same 
address for the remainder of his lifetime.

3.	There is no indication the appellant and the veteran ever 
attempted to enter into a valid marriage prior to July 14, 
2000, and they did not have any children together.

4.	The veteran died in March 2001.

5.	The Republic of the Philippines, where the appellant and 
the veteran resided, does not recognize common-law marriages.



CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
veteran's surviving spouse for the purpose of VA benefits.  
38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.54 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the appellant was provided VCAA notice in a 
March 2004 letter, in accordance with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

With regard to the timing of the March 2004 letter, it was 
sent pursuant to the Board's November 2003 remand and, thus, 
clearly after the RO's decision in October 2001.  So the 
letter does not meet the timing requirements as outlined in 
Pelegrini II.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  However, 
the March 2004 letter provided the appellant with ample 
opportunity to respond before the RO readjudicated her claim 
and issued the SSOC in April 2005 addressing any additional 
evidence that had been received since the October 2001 
decision in question and the April 2002 SOC.

And as mentioned, the appellant responded to the March 2004 
letter through a personal statement dated in May 2004, with 
which she enclosed military service records and post-service 
medical records pertaining to the veteran.  The April 2005 
SSOC thereafter issued by the RO specifically informed her 
that the only issue remaining for consideration following 
the grant of service connection for the cause of the 
veteran's death was whether she may be recognized as his 
surviving spouse for the purpose of eligibility for receipt 
of DIC and/or death pension benefits.  The SSOC also 
notified her of the regulations setting forth the pertinent 
eligibility requirements - including 38 C.F.R. §§ 3.50 and 
3.54 in regard to the requirements for legal status as a 
"surviving spouse" for receipt of DIC and death pension 
benefits - and informed her of the basis for the denial of 
her claim.  She did not submit any further evidence in 
response to the April 2005 SSOC, and she also indicated in a 
September 2005 letter sent directly to the Board that there 
was no additional evidence that needed to be obtained.  She 
said that she already had submitted all of the evidence to 
be considered.  So under these circumstances, the Board 
finds that she was afforded "a meaningful opportunity to 
participate effectively in the processing of [her] claim by 
VA" and thus "essentially cured the error in the timing of 
notice."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of 
... claim by VA") (citing Pelegrini II, 18 Vet. App. at 
122-24).

In any event, notwithstanding any defect in the timing of 
the March 2004 letter sent to the appellant, there is 
essentially no dispute about the facts in this case.  
As discussed in more detail below, the evidence of record in 
this case does not establish that she has met the 
requirements specified under VA regulations for 
consideration as a surviving spouse for purposes of receipt 
of DIC or death pension benefits.  These requirements being 
the only legal basis by which entitlement could be 
established, further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed to the extent necessary, 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations. 
Accordingly, the Board will address the merits of the claim.

Legal Analysis

For the purpose of administering veterans' benefits, the 
term "surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) The 
claimant entered into the marriage without knowledge of the 
legal impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date 
of his or her death, and (d) No claim has been filed by a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
C.F.R. § 3.52.



The term "legal impediment" under the above regulation has 
been interpreted in an opinion by the VA Office of General 
Counsel to include the requirement of a marriage ceremony by 
a jurisdiction which does not recognize common law marriage.  
See VAOGCPREC 58-91.  The United States Court of Appeals for 
Veterans Claims (Court) also addressed this matter in Colon 
v. Brown, 9 Vet. App. 104, 107-08 (1996), wherein it held 
that in cases where there is an impediment to entering into 
a common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  Furthermore, where a surviving 
spouse has submitted proof of marriage and also meets the 
requirements of section 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  
38 C.F.R. § 3.205(c) (2004).  See also Colon, 9 Vet. App. at 
107-08.   

Death pension may be paid to a surviving spouse who was 
married to the veteran:  (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or 
(3) For World War II veterans, if the marriage occurred 
before January 1, 1957.  38 C.F.R. § 3.54(a).  DIC payable 
under 38 U.S.C.A. § 1310(a) may only be paid to a 
"surviving spouse" of a veteran who died on or after 
January 1, 1957, who was married to the veteran:  (1) before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the veteran was incurred or aggravated; (2) for one 
year or more; or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c). 



In the present case, the record reflects that the appellant 
and the veteran were legally married in July 14, 2000, less 
than one year before his death on March 12, 2001, and over 50 
years subsequent to his discharge from military service.  The 
appellant and the veteran do not have any children either 
before or after the marriage, as noted in the appellant's 
recent correspondence stating that each of the veteran's 
three children was from a previous marriage.  Hence, although 
she is his legal widow, she does not qualify to receive DIC 
or death pension benefits on the basis of her marriage to him 
less that one-year before he died.  

The evidence pertaining to the appellant's relationship to 
the veteran prior to July 14, 2000, also does not suggest 
that such relationship would fall within the purview of a 
valid marriage for VA purposes under the provisions of 38 
C.F.R. § 3.52.  There is no indication of any prior attempted 
marriage that was then invalid due to a legal impediment, and 
may later be deemed valid for establishing eligibility to the 
benefits sought.  In this regard, the appellant and the 
veteran resided in the Republic of the Philippines, which 
does not recognize common-law marriage.  The appellant has 
never stated whether she was aware of this legal impediment 
to recognition of marital status.  However, her assertions in 
connection with her claim tend not to reflect an apparent 
common-law marriage.  In her July 2001 application for DIC 
benefits, she stated that she and the veteran had lived 
together for approximately two years, and that "we decided 
to marry each other" in July 2000.  This statement appears 
to express a general awareness on her part that prior to the 
ceremonial marriage on July 14, 2000, she and the veteran 
were living together, although without any pretense of being 
in a marital relationship, legal or otherwise.



In summary, the appellant and the veteran were married for 
less than one year prior to his death, and the evidence does 
not indicate that prior to July 14, 2000, the appellant's 
relationship with the veteran may be deemed a valid marriage 
for VA purposes - under the requirements of 38 C.F.R. § 
3.52.  For these reasons, the evidence is against recognition 
of the appellant as a surviving spouse for the purpose of 
eligibility for VA death benefits.  Accordingly, there is no 
legal basis upon which her claim can be granted.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


